         Case 1:18-cv-01674-RBW Document 41 Filed 02/15/19 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

GULF RESTORATION NETWORK, et al.,                  Civil Action No. 18-01674-RBW

                      Plaintiffs,                  Hon. Reggie B. Walton

       v.

DAVID BERNHARDT, et al.,

                      Defendants,

       and

AMERICAN PETROLEUM INSTITUTE, et al.,

                      Intervenor-Defendants.




                 PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                        AND REQUEST FOR A HEARING

       Plaintiffs Gulf Restoration Network, Sierra Club, and Center for Biological Diversity

(“Plaintiffs”) respectfully move under Federal Rule of Civil Procedure 56 and Local Civil Rule

7(h) for entry of summary judgment in their favor on both counts of the Complaint (ECF No. 1),

declaring that Defendants David Bernhardt, Acting Secretary of the Interior, Joseph R. Balash,

the Assistant Secretary of the Interior for Land and Minerals Management, the U.S. Department

of the Interior, and the Bureau of Ocean Energy Management (collectively “Defendants”)

violated the National Environmental Policy Act and the Administrative Procedure Act when

taking final action to hold Offshore Lease Sales 250 and 251. Defendants decisions to offer the

two region-wide oil and gas lease sales to private companies for bid was based on an unlawful



                                               1
         Case 1:18-cv-01674-RBW Document 41 Filed 02/15/19 Page 2 of 3



assessment of the sales’ environmental effects that: (1) failed to evaluate a true “no action”

alternative by irrationally assuming that not holding a lease sale (taking no action) would have

the same overall environmental effects as holding the lease sales, and (2) failed to take a hard

look at the environmental effects of its proposed actions by incorrectly assuming that nonexistent

safety regulations and enforcement of those regulations, as well as outdated royalty rates, would

minimize the sales’ risks to and effects on the environment.

       Plaintiffs attach a Memorandum of Points and Authorities in support of this Motion for

Summary Judgment, and a Proposed Order. Plaintiffs respectfully request that the Court schedule

a hearing on this motion at its earliest convenience after the conclusion of briefing pursuant to

Local Rule 7(f).



Respectfully submitted this 15th day of February, 2019.


                                               /s/ Stephen D. Mashuda
                                               Stephen D. Mashuda (DC Bar No. WA0005)
                                               Christopher D. Eaton (pro hac vice)
                                               EARTHJUSTICE
                                               705 Second Ave., Suite 203
                                               Seattle, WA 98104
                                               206-343-7340 Telephone
                                               206-343-1526 Fax
                                               smashuda@earthjustice.org
                                               ceaton@earthjustice.org

                                               Brettny Hardy (pro hac vice)
                                               EARTHJUSTICE
                                               50 California St., Suite 500
                                               San Francisco, CA 94111
                                               415-217-2000 Telephone
                                               415-217-2040 Fax
                                               bhardy@earthjustice.org

                                               Attorneys for Plaintiffs Gulf Restoration Network,
                                               Sierra Club, and Center for Biological Diversity



                                                  2
         Case 1:18-cv-01674-RBW Document 41 Filed 02/15/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on February 15, 2019, I caused the foregoing to be filed and served

upon counsel of record via the Court’s CM/ECF filing system, which will send notice of such to

all counsel of record.



                                             /s/ Stephen D. Mashuda
                                             Stephen D. Mashuda




                                                3
